Citation Nr: 1217373	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-43 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in April 2011 at which time the matter was remanded for VA orthopedic and audiological examinations as well as to request numerical results of audiological testing performed by VA in July 2009.  In regard to the latter requested evidence, i.e., the numerical results of audiological testing performed by VA in July 2009, the Board directed in August 2011 that if this development could not be completed, a notation regarding the steps taken in requesting the records must be documented.  The record shows that in September 2011 the RO requested and obtained the Veteran's VA treatment records covering the period from May 2009 through January 2012.  However, these records do not include the numerical results of the July 2009 testing.  They do include a July 2009 audiological consult record noting that pure tone audiometric test results showed normal hearing 250-8000 hertz with good word recognition binaurally.  In light of this and the fact that VA orthopedic and audiological examinations were performed in August 2011 (including audiological results in numerical form), the Board finds that there has been substantial compliance with the August 2011 remand directives.  See Stegall v West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss disability for the purpose of VA disability compensation is not shown. 

2.  A left wrist disability, claimed as a left hand disability, clearly and unmistakably preexisted service. 

3.  A left wrist disorder, claimed as a left hand disability, clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service nor may sensorineural hearing loss (organic disease of the nervous system) be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  A left wrist disorder, claimed as a left hand disability, preexisted service and was not aggravated thereby; the presumption of soundness at entry is rebutted with respect to this disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114. Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.§ 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in February 2008, which was prior to the May 2008 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the February 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims being decided herein, the Board finds that the appellant is not prejudiced by a decision as the appellant was provided with notice of the disability rating and effective date elements in the February 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claims for service connection for bilateral hearing loss disability and a left hand disability, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  In regard to VA examinations, the Veteran was afforded a pertinent VA examination in August 2011.  The examiners provided sufficient detail for the Board to make a decision in this appeal and the reports are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which he declined.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claims for service connection for bilateral hearing loss disability and a left hand disability and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

A.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served after December 31, 1946 or during a period of war, certain chronic disabilities, including sensorineural hearing loss (organic disease of the nervous system) and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F. 3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

B.  Bilateral Hearing Loss Disability

Facts

The Veteran's service personnel record (DD Form 214) shows that his specialty title was that of a combat engineer and he was awarded the Combat Action Ribbon (Iraq).  

Service treatment records include a March 2003 Report of Medical History showing that the Veteran denied presently or having had a history of hearing loss.  Audiological findings on a pre-enlistment examination report dated the same shows the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
05
05
00
LEFT
00
00
00
00
00

A post-deployment record dated in March 2005 indicates that the Veteran was often exposed to loud noises during his deployment in Iraq. 

Audiological findings on a June 2005 record shows the following::




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
00
00
LEFT
10
00
-05
-10
-10

A March 2006 post-deployment medical assessment shows that the Veteran denied "Ear, nose, or throat trouble", but was noted to often have exposure to loud noises during his deployment in Iraq.

The Veteran denied on a June 2007 Report of Medical History presently having or having had a history of hearing loss.  When asked on a June 2007 Report of Medical Assessment to compare his last medical assessment/physical examination to his overall health, the Veteran marked the "worse" box.  He reported that "[he] was in better shape, no outstanding injuries, above average hearing and eyesight, and no problems sleeping."

In January 2008, the Veteran filed a claim for service connection for disabilities that included bilateral hearing loss.

VA records show that the Veteran was seen for an audiology consult in July 2009 for tinnitus.  He said at that time that he thought he may have hearing loss and that his hearing was not what it used to be.  Pure tone audiometric test results were noted as having normal hearing 250-8000 hertz with good word recognition binaurally.  The examiner remarked that he did not have the Veteran's enlistment audiogram to see if a significant change in hearing had occurred despite the normal hearing binaurally at that time.  

At a VA traumatic brain injury consult in July 2009, the Veteran reported that he experienced moderate impaired hearing.  He also reported that high pitched noises cause him headaches and hurt his ears.  

On a July 2009 physical therapy consult note, the Veteran reported hand pain that was worse in his left than right.  He said he felt weakening of grip from building in the military.   Most prominent were noted to be left proximal metacarpals.  There was no edema or erythema noted.  

The Veteran reported decreased hearing on an August 2009 VA post combat care social work note.  

On an authorized VA audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
00
00
00
LEFT
00
00
00
00
00

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner opined that hearing loss was not present and that audiologic test results were clinically normal, bilaterally.  He concluded by stating that the Veteran's hearing was well within normal limits bilaterally and that an opinion regarding impairment was irrelevant.

Discussion

As noted above, under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In this case, there is no credible evidence showing that the Veteran has met VA's definition of hearing disability either in service or after service.  The Veteran's service treatment records are devoid of complaints or treatment for hearing problems.  In fact, the Veteran denied ever having hearing loss on Reports of Medical History dated in March 2003 and June 2007.  As shown above, audiological findings in service were all within normal limits, with pure tone thresholds of 10 decibels or less from 500 to 4000 hertz.  

Postservice audiological findings similarly show normal hearing.  While a VA record from the audiology clinic in July 2009 does not include the audiometric test results in numerical form, the audiologist reported in the record that the pure tone audiometric results showed normal hearing from 250 to 8000 hertz with good word recognition binaurally.  Moreover, audiologic findings in August 2011 revealed hearing acuity levels of 10, 05, 00, 00 and 00 decibels in the right ear and 00, 00, 00, 00, and 00 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz respectively.  These findings simply do not meet VA's regulatory provisions for hearing impairment under 38 C.F.R. § 3.385.  Indeed, the August 2011 VA examiner noted as much in his report by concluding that the Veteran's hearing was well within normal limits bilaterally based on clinical findings and that an opinion regarding impairment was irrelevant.

In short, the service and postservice medical evidence does not show that the Veteran had or presently has a hearing loss disability that falls within VA's definition of hearing impairment.  38 C.F.R. § 3.385. 

Thus, the only evidence of the Veteran presently having a hearing loss disability related to service is the Veteran's assertions to this effect.  While the Veteran may make assertions regarding the cause of and symptoms he perceives to be manifestations of disability, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994), in order to address the question of whether he has or has had a present hearing loss impairment as defined by VA regulation, one must turn to the dictates of 38 C.F.R. § 3.385 and Lendenmann v. Principi, 3 Vet. App. 345 (1992).  This requires the "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations to the pertinent criteria for VA defined hearing impairment.  Id.  As such, the Board finds that there is no favorable evidence of a current hearing loss disability under 38 C.F.R. § 3.385.  

Although the Veteran is competent to report that he has noticed decreased auditory acuity, he has not established his competence to establish that he has a disability as defined by regulation.  In light of the finding of no current hearing loss disability as defined by VA, which is an essential criterion for establishing service connection, the Board need not consider the remaining criteria necessary for establishing service connection.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303, Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

As there is no favorable competent evidence of a current hearing loss disability under 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

C.  Left Hand Disability

Facts

The Veteran's service treatment records include a pre-enlistment Report of Medical Examination dated in March 2003 showing a normal clinical evaluation of the Veteran's upper extremities.  A March 2003 Report of Medical History indicates that the Veteran broke his wrist at age 14.  A Medical Prescreen of Medical History Report in March 2003 similarly states that the Veteran broke his left arm in 1996 and a cast had been applied.  This report also states that the Veteran had had no problems since.  A Report of Medical Assessment record in June 2007 is devoid of complaints or findings related to the left hand.  The Veteran was similarly noted on a June 2007 Report of Medical History to have had a turtle fracture of the left wrist at age 14 which had healed with no "bad effects".  

In January 2008, the Veteran filed a claim for various disabilities, in include a left hand disability, claimed as popping in the left hand.   

A VA contract examination report in May 2008 notes that the Veteran was left hand dominant.  It is devoid of complaints or findings related to the left wrist or hand.  

In the notice of disagreement dated in May 2009, the Veteran reported that he was an engineer in service and used tools that caused his left hand to be aggravated by the method of work.  He indicated that he was claiming service connection for "left hand popping".  

A VA post combat care social work note in August 2009 reflects the Veteran's report of loss of strength in the left hand.  The examiner reported that the Veteran was vague in answering questions and appeared to have a history of malingering.

An August 2011 VA examination report shows that the Veteran was seen for a left hand disability.  At the examination the Veteran demonstrated an audible pop in his left hand by making a fist and said he thought it began around his second deployment, but he was noted to be rather vague.  He said he didn't recall any injuries during that deployment, except for some walls falling on him, but he did not associate the incident with a hand injury.  Present complaints included aching in the left dorsal MCP (metacarpal phalangeal) joints sometimes in the mornings, but he was similarly noted to be vague on frequency.  The examiner said it sounded that it occurred one to two times a week lasting 30 minutes or so.  The Veteran reported that his left hand was not as strong as it used to be and that he loses grip on tools, which is something that he did not used to do.  He said he did not notice any changes in his left hand condition since it started popping in 2005.  He denied receiving any recent treatment.  His noted history included breaking his wrist at age 14 due to a fall on a sidewalk.  X-rays of the left hand taken at the examination were negative.  A summary of diagnosis revealed no finding of left hand condition.  

In terms of the left wrist, an x-ray of the left wrist in August 2011 revealed an unremarkable left wrist.  The examiner remarked that there seemed to be documentation of wrist injury with casting at age 14 in the service treatment records, but the specifics were not available to him.  He opined that it was quite possible that the Veteran had a nonfracture wrist injury that required casting, but this was not demonstrable by the record.  He said that "popping" in the left hand demonstrated that day as "left hand condition" was consistent with tendonous movement on finger flexion in the wrist, along with mildly decreased range of motion on wrist flexion.  He said these were consistent with wrist process most likely a residual of wrist ligamentous injury.  He noted there was none complained of or documented in the service treatment records and that based on the information available, it was most likely that the current findings were a sequeallae of the prior left wrist injury and in the absence of specific trauma to the wrist during service were most likely a progression of the condition which could not be specifically attributed to military service.  He said this was especially so in the absence of complaints of the sequeallae during service.

The examiner further reported that the above-noted discussion was under the assumption that the Veteran's mildly reduced range of motion finding on the left wrist was with satisfactory Veteran effort.  He went on to state that if the reduced wrist range of motion flexion was factitious due to deliberate or unintentional lack of cooperation, then it was quite possible that the Veteran had benign wrist snapping without pathology or disability.

Discussion

The Veteran contends that he has a left hand disability, claimed as popping of the left hand, that has been aggravated by his military service.  He asserted in the notice of disagreement dated in May 2009 that he had been an engineer in service and used tools that caused his left hand to be aggravated by the method of work.  

As far as a left hand disability, recent VA examination results in August 2011 show no finding of a left hand condition per se, but reveal left wrist findings identified as residuals of a left wrist ligamentous injury.  These residuals were described as popping, tendonous movement on finger flexion in the wrist, and mildly decreased range of motion on wrist flexion.

As alluded to above, veterans are generally presumed to have entered service in sound condition on service entrance.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein.  See VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 115, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted upon entry into service, the veteran is presumed to be sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir.2004).

In this case, the Veteran's service treatment records do not show complaints, treatment or findings related to the left hand or wrist.  They do include March 2003 records relaying the Veteran's report of breaking his left arm/wrist in 1996 at age 14 at which time a cast was applied.  They further note that he had had no problems since.  On clinical evaluation in March 2003, the Veteran's upper extremities were normal.  A Report of Medical Assessment record in June 2007 is devoid of complaints or findings related to the left hand.  The Veteran was similarly noted on a June 2007 Report of Medical History to have had a turtle fracture of the left wrist at age 14 which had healed with no "bad effects".  

Thus, although a history of a prior left arm/wrist problem is reflected on pre-entrance examination records, because the examiner found that the upper extremities were normal at that time, a pre-existing left arm disability was not "noted" at entry.  The Court has indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, supra.  As the Veteran's left upper extremity was examined and found to be normal on entrance examination in March 2003, a presumption of soundness arises.  See 38 C.F.R. § 3.304.  Moreover, VA regulation specifically covers instances where a history of an injury is reported, but is not currently shown.  

The next question to be addressed is whether the presumption of soundness has been rebutted.  As stated above, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).

With respect to the service treatment records showing that the Veteran broke his left arm/wrist at age 14 at which time he was treated with a cast, as noted above, this statement at entry does not constitute a notation of a defect, infirmity, or disorder; however, this competent evidence of a pre-service left hand/wrist injury must be "considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir 2006).  This is despite the fact that the specifics of the injury are not clear.  In this regard, while the Veteran reports fracturing the left arm/wrist prior to service which he described at a VA examination in August 2011 as a "turtle fracture", the August 2011 VA examiner remarked that there was no x-ray abnormality on the left hand and wrist.  Nonetheless, the examiner went on to opine that it was quite possible that the Veteran had a nonfracture wrist injury that required casting, and that the popping, tendonous movement on finger flexion in the wrist, and mildly decreased range of motion on wrist flexion were consistent with wrist process most likely a residual wrist ligamentous injury.   

In short, the Board concludes that the Veteran's inservice credible reports of a preservice left wrist injury together with the VA's examiner's August 2011 opinion that left hand/wrist findings were most likely consistent with a residual wrist ligamentous injury, and the lack of any evidence to the contrary, constitute clear and unmistakable evidence that the Veteran had a pre-existing left wrist disability prior to his entrance into active duty service in September 2003.  

The next question is whether there is clear and unmistakable evidence that the left wrist disorder was not aggravated by service.

The Veteran's service treatment records do not contain any specific complaints or clinical findings of left hand/wrist problems.  In fact, as noted above, in reporting a history of a broken left wrist/arm in service in 2003, the Veteran denied having any problems since.  On clinical evaluation in March 2003, the upper extremities were normal.  A Report of Medical Assessment record in June 2007 is devoid of complaints or findings related to the left hand.  The Veteran was similarly noted on a June 2007 Report of Medical History to have had a turtle fracture of the left wrist at age 14 which had healed with no "bad effects".  

The first indication of left upper extremity problems in the medical records is on a VA post combat care social work note in August 2009.  This record reflects the Veteran's report of loss of strength in the left hand.  Interestingly, the Veteran underwent a VA contract examination in May 2008, but did not report left hand or wrist problems at that time.    

Not only is there is no competent medical evidence showing that the pre-existing left wrist disability underwent an increase in severity in service, there is no medical opinion of record suggesting that the preexisting left wrist disability was aggravated during service.  Instead, the August 2010 VA examiner opined that based on the information available, it was most likely that current findings were a sequellae of the prior left wrist injury and in the absence of specific trauma to the wrist during the service was most likely a progression of the condition which could not be specifically attributed to military service.  He said that this was especially so in the absence of any complaints of the sequellae during service.  The examiner went on to explain that this discussion was under the assumption that the Veteran's mildly reduced range of motion finding on the left wrist was with satisfactory veteran effort and that if it was factitious due to deliberate or unintentional lack of cooperation, then it was quite possible that the Veteran had benign wrist snapping without pathology or disability.  In rendering this opinion, the examiner accurately described the pre-service, in-service, and post-service evidence and explained the reasons for his conclusions, i.e., normal in-service examination and no service treatment record entries related to the left wrist/hand.  Thus, the August 2010 VA examiner's opinion indicating a lack of aggravation of the preexisting left wrist injury is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board has considered the appellant's pleadings and statements in regard to this issue.  However, he has been vague and non-specific.  We find his statements to be of little probative value and do not establish an increase in severity or aggravation during service.

Based on the foregoing, the Board finds that clear and unmistakable evidence demonstrates that the Veteran had a left wrist disability that preexisted his active duty and was not aggravated beyond its natural progression during that time period.  As such, the Appellant's claim for service connection for a left wrist disorder, claimed as a left hand disability, must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a left hand disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


